DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 8/25/2022. Claims 1-20 are pending in the case. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments to alleviate the 35 U.S.C. 101 rejection of claims 15-20 have been fully considered and are persuasive, therefore the 35 U.S.C. 101 rejection of these claims is respectfully withdrawn. 
Applicant's amendments to alleviate the 35 U.S.C. 112(b) rejection of claims 16-20 have been fully considered and are persuasive, therefore the 35 U.S.C. 112(b) rejection of these claims is respectfully withdrawn. 
Applicant's arguments regarding the request to hold in abeyance the Double Patenting rejection of claims 1-20 has been fully considered and is persuasive, therefore the Double Patenting rejection of these claims is maintained and held in abeyance until the present application is found to be allowable.
After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:
A1. 	Regarding amended independent claim 1, Applicant argues on page 12-16 that the cited references Mathey-Owens and Sridharan don’t teach or suggest “in response to receiving the first user input and in accordance with a determination that a plurality of possible selectable positions are at the gaze position at the first time, designating a selection point at a first position of the plurality of possible selectable positions”. 
R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new reference Malamud used in the current rejection. Malamud teaches navigational behaviors of 2D menus, not 3D menus as presented in FIGs. 19T-W of the present invention, but the menus in these figures appear to be in a plane, i.e. in 2D, therefore the navigational behaviors of 2D menus are relevant. The behavior taught by Malamud is quite well-known navigational behavior of menus. 
The combination of Mathey-Owens and Malamud teaches the claim limitations in the argument:
Mathey-Owens teaches in response to receiving the first user input and in accordance with a determination that a plurality of possible selectable positions are at the gaze position at the first time, designating a plurality of possible selectable positions:
Use the sensors to obtain gaze tracking data, responsive to detecting the starting action. Calculate the shape of vectors based on the gaze tracking data (FIG. 12 and par. 159-162). 
An initial group of objects may be selected as they fall within a 3D selection space formed by a first movement of the input object (FIG. 2 and par. 28). 
Define 3D selection space based on user center gaze vector and target space (FIG. 2CD elements 210, 216 and par. 43-45). 
Determine objects found in the 3D selection space: mug, bowl and pillow. All objects included in the 3D selection space are selected. These objects are indicated by highlighting indicators (FIG. 2BC elements 218, 222 and par. 46); 
Malamud teaches designating a selection point at a first position of the plurality of selectable positions:
The computer system highlights a default item for the context menu. In this particular example, the default item is the "Open" item which is highlighted in bold typeface (FIG. 2 element 34 and col. 6 lines 9-22). 
The “Open” menu item is the first, or top, item in the menu, and is first selected by default. 
Therefore it would be obvious to combine the teachings of Mathey-Owens to designate a plurality of possible selectable positions corresponding to the gaze position, with the teachings of Malamud to designate a selection point at a first position of the plurality of selectable positions, in order to obtain the claimed limitation of “in response to receiving the first user input and in accordance with a determination that a plurality of possible selectable positions are at the gaze position at the first time, designating a selection point at a first position of the plurality of possible selectable positions”, as claimed by the present invention.

Double Patenting Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of parent Application 16/828,852, U.S. Patent 11,132,162. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent 11,132,162 contain every element of claims 1-20 of the instant application, and as such anticipate the claims of the instant application. 
The claims of the instant application are compared to the similar claims of patent U.S. Patent 11,132,162 in the following table: 
Present Application
U.S. Patent 11,132,162
1. An electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a first user input at a first time; in response to receiving the first user input and in accordance with a determination that a gaze position at the first time corresponds to a plurality of selectable positions, designating a selection point at a first position of the plurality of selectable positions; while maintaining designation of the selection point, receiving a second user input; in response to receiving the second user input, moving the selection point to a second position of the plurality of selectable positions, wherein the second position is different than the first position, and wherein moving the selection point to the second position is not based on the gaze position; while the selection point is at the second position, receiving a third user input; and in response to receiving the third user input, confirming the selection point at the second position. 2. The electronic device of claim 1, wherein the one or more programs further include instructions for: in response to receiving the third user input, selecting an object corresponding to the second position.
1. An electronic device, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving a first user input at a first time; in response to receiving the first user input, designating a first object of a plurality of selectable objects, wherein a gaze position at the first time corresponds to a gaze at the plurality of selectable objects; while maintaining designation of the first object, receiving a second user input; in response to receiving the second user input: ceasing designation of the first object; and designating a second object of the plurality of selectable objects, wherein designating the second object is not based on the gaze position; while maintaining designation of the second object, receiving a third user input; in response to receiving the third user input, selecting the second object; after selecting the second object, receiving a fourth user input at a second time; and in response to receiving the fourth user input, in accordance with a determination that the fourth user input is a first type of input, placing the second object at a gaze position at the second time.
3. The electronic device of claim 1, wherein the one or more programs further include instructions for: before receiving the first user input, selecting an object at a third position different than the second position; and in response to receiving the third user input, placing the object at the second position.
4. The electronic device of claim 3, the one or more programs further including instructions for: while maintaining designation of the placement point, receiving a fifth user input; and in response to receiving the fifth user input, placing the second object at a current position of the placement point.
4. The electronic device of claim 1, wherein the first user input is received while the electronic device is in a first mode, and wherein the selection point is designated at the first position in accordance with the electronic device being in the first mode, and wherein the one or more programs further include instructions for: in response to receiving the first user input, switching the electronic device from the first mode to a second mode, wherein the second input is received while the electronic device is in the second mode, and wherein the selection point is moved to the second position and the second position is confirmed at the selection point in accordance with the electronic device being in the second mode.
5. The electronic device of claim 1, wherein the first user input is received while the electronic device is in a first mode, and wherein the first object is designated in accordance with the electronic device being in the first mode, the one or more programs further including instructions for: in response to receiving the first user input, switching the electronic device from the first mode to a second mode, wherein the second user input is received while the electronic device is in the second mode, and wherein the second object is designated in accordance with the electronic device being in the second mode.
5. The electronic device of claim 1, wherein the first user input is the same type of input as the second user input or the third user input.
6. The electronic device of claim 1, wherein the first user input is the same type of input as the second user input or the third user input.
6. The electronic device of claim 1, wherein the second position is different than a gaze position associated with the second user input.
7. The electronic device of claim 1, wherein the second user input is at a second time, wherein a position of the second object at the second time is different than a gaze position at the second time.
7. The electronic device of claim 1, wherein the selection point is designated at the first position in accordance with a determination that the first user input is a first type of input, and wherein the one or more programs further include instructions for: in response to receiving the first user input: in accordance with a determination that the first user input is a second type of input different than the first type of input, confirming the selection point at the first position.
8. The electronic device of claim 1, wherein the first object is designated in accordance with a determination that the first user input is a first type of input, the one or more programs further including instructions for: in response to receiving the first user input, in accordance with a determination that the first user input is a second type of input different than the first type of input, selecting the plurality of selectable objects.

In addition, claims 8-20 of the present invention are similar to claims 1-7 of the present invention.


Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey-Owens et al (U.S. Patent Application 20180004283) in view of Malamud et al (U.S. Patent 5,664,133). 
Regarding claims 1, 8 and 15, Mathey-Owens et al teaches an electronic device, comprising: 
one or more processors (i.e. processor (FIG. 1 element 108 and par. 39)); and 
memory (i.e. memory (FIG. 1 and par. 39)) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving a first user input at a first time (i.e. the user makes hand gesture to start selection action (FIG. 12 and par. 159-162). User makes diagonal hand gesture to define target space (FIG. 2AB elements 204, 216 and par. 41, 44)); 
determining a gaze position at the first time;
in response to receiving the first user input and in accordance with a determination that a plurality of possible selectable positions are at the gaze position at the first time, designating a plurality of possible selectable positions (i.e. use the sensors to obtain gaze tracking data, responsive to detecting the starting action. Calculate the shape of vectors based on the gaze tracking data (FIG. 12 and par. 159-162). An initial group of objects may be selected as they fall within a 3D selection space formed by a first movement of the input object (FIG. 2 and par. 28). Define 3D selection space based on user center gaze vector and target space (FIG. 2CD elements 210, 216 and par. 43-45). Determine objects found in the 3D selection space: mug, bowl and pillow. All objects included in the 3D selection space are selected. These objects are indicated by highlighting indicators (FIG. 2BC elements 218, 222 and par. 46)); 
while maintaining designation of the selection point, receiving a second user input (i.e. multiple gestures or movements of the input object may be used to identify objects that are included in the 3D selection space. A second movement of the input object may then be detected subsequent to selecting the initial group of objects which selects a subgroup of the objects. In this way, multiple gestures may be used to select groups and subgroups within those groups (par. 28). The user can make hand gestures to redefine the selection space to deselect objects (FIG. 2CD and par. 48)); 
in response to receiving the second user input, moving the selection point to a second position of the plurality of possible selectable positions, wherein the second position is different than the first position, and wherein moving the selection point to the second position is not based on the gaze position (i.e. the user defines the minimum and maximum distances of the 3D target volume, using the input object. This is done to include or exclude objects from the 3D target volume (FIG. 2D and par. 48-49)); 
while the selection point is at the second position, receiving a third user input (i.e. the user makes hand gesture to stop selection action (FIG. 12 and par. 159)); and 
in response to receiving the third user input, confirming the selection point at the second position (i.e. the indicators are presented in response to detecting an end of the movement of the input object, or in response to detecting the ending action (par. 27). Examiner note: objects that were selected at the time of the stop gesture remain selected).  
Mathey-Owens et al doesn’t expressly teach designating a selection point at a first position.
Malamud et al teaches receiving a first user input at a first time (i.e. the user selects a file icon object and presses the context button, to display the context menu for the selected object (FIG. 2 elements 26, 34 and col. 4 lines 37-46, FIG. 3 steps 106-108 and col. 4 line 63 to col. 5 line 10)); 
in response to receiving the first user input, designating a selection point at a first position of the plurality of selectable positions (i.e. the computer system highlights a default item for the context menu. In this particular example, the default item is the "Open" item which is highlighted in bold typeface (FIG. 2 element 34 and col. 6 lines 9-22). Examiner note: the “Open” menu item is the top, or first, item in the menu); 
while maintaining designation of the selection point, receiving a second user input; 
in response to receiving the second user input, moving the selection point to a second position of the plurality of selectable positions, wherein the second position is different than the first position (i.e. the user moves the cursor to a second menu item “Link” (FIG. 2 element 20 and col. 6 lines 23-41, FIG. 3 steps 112, 122)); 
while the selection point is at the second position, receiving a third user input; and 
in response to receiving the third user input, confirming the selection point at the second position (i.e. the user presses the Selection button to perform the operation associated with the selected menu item (FIG. 3 steps 128-132 and col. 7 line 64 to col. 8 line 4)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Malamud et al to designate a selection point at a first position of the plurality of selectable positions, because doing so would provide a more precise method to identify objects to be selected.


Regarding claims 2, 9 and 16, Mathey-Owens et al and Malamud et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the one or more programs further include instructions for: 
in response to receiving the third user input, selecting an object corresponding to the second position (i.e. the indicators are presented in response to detecting an end of the movement of the input object, or in response to detecting the ending action (par. 27). Once the 3D selection space is created, the user may interact with the objects included in the selection space, perform various actions on the objects, e.g. moving, resizing, coloring, and may deselect object included in the selection space (par. 50). Examiner note: objects that were selected at the time of the stop gesture remain selected).  


Regarding claims 3, 10 and 17, Mathey-Owens et al and Malamud et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the one or more programs further include instructions for: 
before receiving the first user input, selecting an object at a third position different than the second position; and 
in response to receiving the third user input, placing the object at the second position (i.e. the user may interact with the objects included in the selection space, perform various actions on the objects, e.g. moving, resizing, coloring, and may deselect objects included in the selection space (par. 50)).  


Regarding claims 4, 11 and 18, Mathey-Owens et al and Malamud et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the first user input is received while the electronic device is in a first mode, and wherein the selection point is designated at the first position in accordance with the electronic device being in the first mode (i.e. define 3D selection space based on user center gaze vector and target space (FIG. 2 elements 210, 216 and par. 43-45, FIG. 12 and par. 159-162). Examiner note: in the first mode both gaze direction and 3D air gesture are considered), and wherein the one or more programs further include instructions for: 
in response to receiving the first user input, switching the electronic device from the first mode to a second mode, wherein the second input is received while the electronic device is in the second mode, and wherein the selection point is moved to the second position and the second position is confirmed at the selection point in accordance with the electronic device being in the second mode (i.e. the user performs selection gestures (par. 38). The user can make hand gestures to redefine the selection space to deselect objects (FIG. 2C and par. 48). The user makes hand gestures to select or deselect objects in the 3D selection space (FIG. 2 and par. 50). Examiner note: in the second mode only 3D air gestures are considered, gaze direction is not considered).  


Regarding claims 5, 12 and 19, Mathey-Owens et al and Malamud et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the first user input is the same type of input as the second user input or the third user input (i.e. all the non-gaze input gestures are 3D air gestures (FIG. 2 and par. 38, 41, 44, 48-50, 159)).  


Regarding claims 6, 13 and 20, Mathey-Owens et al and Malamud et al teach the electronic device of claim 1. Mathey-Owens et al further teaches wherein the second position is different than a gaze position associated with the second user input (i.e. the user performs selection gestures (par. 38). The user can make hand gestures to redefine the selection space to deselect objects (FIG. 2C and par. 48). The user makes hand gestures to select or deselect objects in the 3D selection space (FIG. 2 and par. 50). Examiner note: the gestures are determined by 3D air hand movement, not by gaze direction)).  


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mathey-Owens et al in view of Malamud et al, and further in view of Sridharan et al (U.S. Patent Application 20150130716). 
Regarding claims 7 and 14, Mathey-Owens et al and Malamud et al teach the electronic device of claim 1. Mathey-Owens et al further teaches 
in response to receiving the first user input: 
in accordance with a determination that the first user input is a second type of input different than the first type of input, confirming the selection point at the first position (i.e. all objects included in the 3D selection space are selected or otherwise acted upon (par. 27, 46)).  
Mathey-Owens et al doesn’t expressly teach wherein the selection point is designated at the first position in accordance with a determination that the first user input is a first type of input.
Sridharan et al teaches wherein the selection point is designated at the first position in accordance with a determination that the first user input is a first type of input (i.e. based at least on the received visual input, a portion of the display screen 160 receiving the user's gaze is determined and one or more user interface elements displayed thereon can be identified for interaction as shown at 510. The received visual input can cause one or more tasks to be executed on the objects based on the code associated therewith in the application 140. The number of elements identified at 510 can depend on the area of the display screen 160 identified as receiving the user's gaze and the code associated with the user interface elements which may permit only one element or multiple elements to be selected for interaction (FIG. 5 step 510 and par. 55). The user's gaze 906 is currently observing the user element 908. Accordingly, a cursor 910 appears at the point of the display screen 160 currently being observed by the user. Audio-visual interaction of the user with the user element 908 is enabled (FIG. 9 and par. 60)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sridharan et al to have a first type of input that selects one object of a plurality of objects, because doing so would provide a more precise method to identify objects to be selected.






Conclusion

5.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
September 29, 2022